Exhibit 16.1 RBSM LLP Certified Public Accountants 805 Third Avenue, Suite 902 New York, New York 10022 February 3, 2014 Securities and Exchange Commision treet, N.W. Washington, DC 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of Gilla Inc. (the "Company") Form 8-K dated February 3, 2014, and are in agreement with the statements relating only to RBSM LLP contained therin. We have no basis to agree or diagree with other statements of the Company contained therein. Very truly yours, /s/ RBSM LLP RBSM LLP
